UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-40398
                         Summary Calendar


                          RANDELL CRAIG,

                                               Plaintiff-Appellee,


                              VERSUS


                BIG 4, INC.; BIG 4 SERVICES, INC.,

                                            Defendants-Appellants.




           Appeal from the United States District Court
        For the Eastern District of Texas Lufkin Division
                           (9:99-CV-32)
                        December 22, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellants Big 4, Inc., and Big 4 Services, Inc. (“Big 4"),

appeal the district court’s denial of a motion for judgment as a

matter of law on Appellee Randell Craig’s claims of hostile work

environment and termination on the basis of religion, in violation




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                         No. 00-40398
                                             --2--

of Title VII, 42 U.S.C. § 2000e et seq., and of intentional

infliction of emotional distress. After a trial, the jury found in

favor of Craig and awarded him back pay, compensatory, and punitive

damages.      Big 4 takes its appeal from this final judgment.

       In reviewing a denial of a motion for judgment as a matter of

law, the      court          evaluates    the   sufficiency       of    evidence    to    see

“whether the evidence has such quality that reasonable and fair-

minded persons would reach the same conclusion.”                         Polanco v. City

of Austin, Texas, 78 F.3d 968, 974 (5th Cir. 1996).                              “[A] jury

verdict ‘must be upheld unless the facts and inferences point so

strongly     and        so    overwhelmingly      in    favor     of    one     party    that

reasonable men could not arrive at any verdict to the contrary.’”

Satcher      v.    Honda       Motor     Co.,   52 F.3d 1311,     1316    (5th    Cir.

1995)(quoting Western Co. of North America v. United States, 699
F.2d 264, 276 (5th Cir. 1983).

       “To state a claim for relief under Title VII for [religious]

discrimination based on a theory of hostile work environment, a

plaintiff must prove (1) that she belongs to a protected class, (2)

that   she    was       subject     to    unwelcome     harassment,       (3)     that    the

harassment        was    based     on    [religion],     (4)     that    the    harassment

affected a term, condition or privilege of employment, and (5) that

the employer knew or should have known about the harassment and

failed to take prompt remedial action.”                       Weller v. Citation Oil &

Gas Co., 84 F.3d 191, 194 (5th Cir. 1996).                         Further, a hostile
                           No. 00-40398
                               --3--

environment depends on a “totality of circumstances, focusing on

factors such as the frequency of the conduct, the severity of the

conduct, the degree to which the conduct is physically threatening

or humiliating, and the degree to which the conduct unreasonably

interferes with an employee’s work performance.”     Id. (internal

citations omitted).   We find that Craig presented evidence of such

a quality that “reasonable and fair-minded persons would reach the

same conclusion,” Polanco, 78 F.3d at 974, that he endured a

religiously hostile work environment.

     Similarly, we find that facts and inferences do not point “so

strongly and so overwhelmingly in favor of [Big 4] that reasonable

men could not arrive at any verdict to the contrary,” Satcher, 52
F.3d at 1316, on Craig’s other claims.

     Accordingly, we AFFIRM the judgment of the district court and

the denial of the motion for judgment as a matter of law.

AFFIRMED.